Citation Nr: 1610793	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  10-06 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to residuals of a left foot fracture.

2.  Entitlement to a compensable rating for sarcoidosis.


REPRESENTATION

Appellant represented by:	Leann Baker, Agent


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision drafted by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, and issued by the RO in New York, New York, which denied the Veteran's claim for service connection for a lumbar sprain, and continued his noncompensable rating for sarcoidosis.

The Veteran testified before a now-retired Veterans Law Judge (VLJ) sitting at the New York, New York, RO in August 2011.  He also testified before the undersigned VLJ in a videoconference hearing in February 2013.  Transcripts of those hearings have been associated with the claims file.


FINDINGS OF FACT

1.  The most probative evidence fails to link the Veteran's lumbar spine disorder to active service, or to his service-connected residuals of a left foot fracture.

2.  From October 16, 2007 to November 28, 2011, and as of February 9, 2012, the Veteran's sarcoidosis is not characterized by pulmonary involvement with persistent symptoms requiring chronic low dose (maintenance) or intermittent corticosteroids; pulmonary involvement requiring systemic high dose (therapeutic) corticosteroids for control; or cor pulmonale, cardiac involvement with congestive heart failure, or progressive pulmonary disease with fever, night sweats, and weight loss despite treatment.

3.  From November 29, 2011 to February 8, 2012, the Veteran's sarcoidosis is characterized by pulmonary involvement with persistent symptoms requiring chronic low dose (maintenance) or intermittent corticosteroids, but not by pulmonary involvement requiring systemic high dose (therapeutic) corticosteroids for control, or cor pulmonale, or; cardiac involvement with congestive heart failure, or; progressive pulmonary disease with fever, night sweats, and weight loss despite treatment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

2.  From October 16, 2007 to November 28, 2011, and as of February 9, 2012, the criteria for a compensable rating for sarcoidosis have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.96, 4.97, DC 6846 (2015).

3.  From November 29, 2011 to February 8, 2012, the criteria for a 30 percent disability evaluation, and no higher, for the Veteran's service-connected sarcoidosis are met.  38 U.S.C.A. §§ 1154(a), 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.96, 4.97, DC 6846 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's notice requirements were satisfied by a December 2011 letter which advised the Veteran of the criteria for establishing service connection and provided him with notice regarding the assignment of disability ratings and effective dates.  The letter was sent prior to the readjudication of the Veteran's claims in a September 2012 supplemental statement of the case.

Next, VA has a duty to assist the appellant in the development of his claim.  This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained and associated with the claims file the Veteran's service treatment records, Social Security Administration (SSA) records, lay statements, and records of his post-service treatment.

Additionally, VA obtained medical opinions germane to the Veteran's lumbar spine and sarcoidosis in July 2015.  The medical opinion reports are adequate because the examiners based their opinions upon consideration of the Veteran's medical history, described the disabilities in sufficient detail so that the Board's evaluation of the disabilities will be fully informed, and supported all conclusions with analyses that the Board could consider and weigh against any contrary opinions.  Additionally, the VA examinations of record fully describe the functional effects caused by the Veteran's claimed disorders.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

The claim was remanded by the Board for additional development in December 2011, November 2012, and September 2013.  There has been substantial compliance with the Board's remand directives, insofar as VA provided the Veteran with letters which satisfied its duty to notify, requested and obtained additional treatment records, held a new videoconference hearing in February 2013, and provided VA examinations in July 2015.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

VA provided the Veteran with a hearing before the undersigned VLJ in February 2013.  Neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

For the foregoing reasons, the Board concludes that VA has made all reasonable efforts to obtain evidence necessary to substantiate the appellant's claims.  Consequently, no further assistance to the appellant with the development of evidence is required.

Service Connection for a Lumbar Spine Disorder, to include as secondary to Residuals of a Left Foot Fracture 

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.

Establishing direct service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Where a veteran served on active duty for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  However, the presumption is inapplicable in this case because the most probative evidence of record does not show that the Veteran manifested arthritis to a degree of 10 percent within one year from the July 1973 date of termination of active duty service.

Service connection may also be established for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2015).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet.App. 439 (1995); El-Amin v. Shinseki, 26 Vet. App. 136 (2013) (holding that an examiner's finding that a Veteran's alcoholism was "related to" factors other than his service-connected PTSD was not sufficient to permit the Board to conclude that the PTSD did not aggravate his alcoholism).

The Veteran contends in his December 2009 substantive appeal that "I hurt my back in the service and I did have problems with my back before I got out of the Air Force.  I had pain going down my left leg and foot."  In June 2014, the Veteran wrote that "While serving in the Air Force I was assigned the detail of moving furniture.  As a result of this assignment I injured my back."

At his Board hearings, the Veteran alleged that his back disorder was either caused or aggravated by his service-connected residuals of a left foot fracture, which he contends altered his gait.  See August 2011 transcript at p. 6; February 2013 transcript at pp. 5, 7.  The Veteran has also asserted that his claimed lumbar spine disorder directly resulted from moving furniture in the barracks in service, and has cited a March 1972 service treatment record showing a diagnosis of lumbar sprain.  See August 2011 transcript at pp. 7, 11-13; February 2013 transcript at p. 8.

The Veteran also testified in August 2011 that he has had back pain since 1972, which he incurred from lifting furniture in the barracks.  See transcript, pp. 6-7, 11-12.  He further testified that he had a post-service injury while "pulling" at work, but asserted that his private doctor had told him in the 1970s that his back sprain in service had rendered his back "no good" even before the work injury.  Id., p. 14-16.

The Veteran further testified in February 2013 that he threw his back out because of the way that he was walking due to his service-connected left foot disability.  Id., pp. 5-7.

In June 2011 and July 2011, two friends of the Veteran wrote that he complained of back pain upon his return home from service.

In October 2012, the Veteran's representative wrote that "The Veteran's continued reports of back pain and documented treatment for same constitute a chronic condition."  The representative also raised the theory of service connection as secondary to the Veteran's service-connected residuals of a left foot fracture.

After reviewing the record, the Board finds that the most probative evidence is against a grant of service connection for a lumbar spine disorder because there is no competent and credible evidence linking it to service, or to his service-connected residuals of a left foot fracture.

The Board acknowledges that the Veteran has multiple current diagnoses of lumbar spine disorders, including L4-L5 disc bulging with facet and ligamentum flavum hypertrophy with central spinal canal stenosis and likely degenerative disease, diagnosed by VA physicians in February 2008, April 2008, and November 2008.

However, the most probative evidence-including the Veteran's service treatment records, his post-service treatment records, and the July 2015 VA examiner's medical opinion-is against a link between his current lumbar spine disorder and his service.

First, the Veteran's service treatment records show that his lumbar sprain occurred in March 1972 and resolved by April 1972.  Specifically, he complained of a backache two days in duration in March 1972; the clinician found that an examination was within normal limits (WNL).  A physician diagnosed the Veteran with a lumbar sprain.  Later in March 1972, a radiologist found that x-ray evidence showed that the Veteran's lumbar spine vertebrae were WNL, the intervertebral spaces were normal, and no spondylolysis or spondylolisthesis was seen; the impression was "Normal lumbar spine."  In April 1972, the Veteran sought treatment for numerous maladies, including a backache; the clinician wrote, "I suspect this is all psychosomatic."  Later in April 1972, a clinician found that examination of the Veteran's back was negative.  In his June 1973 Report of Medical History at separation from service, the Veteran reported that he did not have, and had never had, recurrent back pain.  In his June 1973 Report of Medical Examination at separation from service, a clinician found that the Veteran's spine and other musculoskeletal condition was normal.

Second, the Veteran's records show that he had at least two post-service work-related back injuries.  Specifically, he testified at his February 2013 hearing that he injured his back at work in 1981, at which time he began seeing Dr. Bendar.  See transcript, pp. 15, 22.  In February 1982, he filed a Workers Compensation claim for lower backaches with numbness of the left leg.  A physician diagnosed lumbar flattening, moderately limited trunk motion, a positive straight leg raising, and depressed left leg and ankle reflexes.  The Veteran further testified at his February 2013 hearing that he also injured his back in 1989 while working as a mechanic at a plant.  See transcript, pp. 10-11, 22.  In April 1992, a private physician, Dr. Berkely Rish, diagnosed the Veteran with a ruptured lumbar disk, L5-S1 on the right, with degenerative disk disease at L4, 5, and performed a bilateral laminotomy at L4-5 and L5-S1 with foraminotomies for nerve roots L5 and S1 bilaterally followed by discectomy at L5-S1 on the right.  Dr. Rish found it "notable that this patient is huge and weighs in excess of 300lb and was positioned with great difficulty."  In September 1994, SSA granted disability benefits for the Veteran's back problems and affective disorder, effective as of November 1991.

Third, the July 2015 VA examiner provided a negative nexus opinion.  Specifically, the examiner found that his "current back condition is less likely than not a result of his service-related activity as imaging that was done closer to [his] service time does not show [a] related abnormality."

The Board finds that the July 2015 VA examiner's opinion is competent because she is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Also, the VA examiner's etiological opinion is credible based on its internal consistency and her duty to provide truthful opinions.  The Board further finds that the July 2015 VA examiner's opinion is most probative because she considered the Veteran's medical records and discussed his medical history, provided an unequivocal and conclusive opinion, and offered clear reasoning demonstrating that the Veteran's current back disorder is less likely than not attributable to service based on objective imaging tests.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Moreover, in the Veteran's June 1973 separation Medical Examination, the clinician found that his spine and other musculoskeletal system were also normal, and no competent and credible evidence linking the Veteran's lumbar spine disorder to service is of record.

The Board further finds that the July 2015 VA examiner's negative nexus opinion outweighs the Veteran's own opinion that his back problems were caused during or as a result of his service.  Here, the trained medical interpretations of objective medical tests-including normal x-ray findings by an in-service radiologist in March 1972, and the July 2015 VA examiner's determination that imaging studies do not show a lumbar spine abnormality related to service-warrant greater probative value than the Veteran's own lay opinions as to the severity of his in-service back injury and its impact on his post-service back condition.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert knowledge).  Further, to the extent that a private doctor had told the Veteran in the 1970s that his back sprain in service had rendered his back "no good," that opinion warrants little probative weight because it lacks any rationale.  See Horn v. Shinseki, 25 Vet. App. 251 (2012).

The Board also finds that the statements from the Veteran and his friends to the effect that his back problems have been present since separation from service are outweighed by the Veteran's own contemporaneous statements in his June 1973 Report of Medical History at separation from service, in which he reported that he did not have, and had never had, recurrent back pain.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than subsequently reported history).  Consequently, the Board finds that the most probative evidence is against a link between the Veteran's current lumbar spine disorder and his service.

The Board further finds that the most probative evidence is against a link between the Veteran's lumbar spine disorder and his service-connected residuals of a left foot fracture.  Although the Veteran has alleged at his August 2011 (p. 6) and February 2013 (pp. 5-7) hearings that his service-connected residuals of a left foot fracture either caused or aggravated his back disorder by altering his gait, he is not competent to opine on the complex musculoskeletal interactions between his gait and his back disorder.  See Woehlaert, 21 Vet. App. at 462 (2007); see also Colantonio, 606 F.3d at 1382 (Fed. Cir. 2010).

Furthermore, there is no competent and credible evidence to the effect that his service-connected residuals of a left foot fracture caused his current lumbar spine disorder.  Indeed, the Veteran's February 2008 VA left foot examiner found that the causality goes in the opposite direction, opining that the "Veteran has some numbness and some issues with his back that may contribute to the discomfort in the feet," and that it is as "likely that the pain and discomfort in his left foot is coming from his back" as from other factors.

Moreover, there is no competent and credible evidence to the effect that his service-connected residuals of a left foot fracture aggravated his current lumbar spine disorder.  To the contrary, the July 2015 VA examiner opined:

Based on this Veteran's Medical Records, his subjective examination, his objective examination, and his diagnostic and clinical tests, it is the opinion of this examiner that this Veteran's current back condition is less likely than not aggravated beyond its natural progression by his service-connected residuals of a [left] foot fracture as it is more likely that this Veteran's current back condition would be at a very similar stage of progression without the [left] foot fracture based on the degenerative nature of his condition.

The Board finds that the VA examiners' opinions are competent because they are qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Also, the VA examiners' etiological opinions are credible based on their internal consistency and their duty to provide truthful opinions.  The Board further finds that the VA examiners' opinions are most probative because they considered the Veteran's medical records and discussed his medical history, provided unequivocal and conclusive opinions, and offered clear reasoning based on their examinations and test results.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Stefl, 21 Vet. App. at 124 (2007).

As the VA examiners' opinions contained rationales which cited to their examination and test results, they warrant greater probative weight than the Veteran's assertions that his residuals of a left foot fracture caused his lumbar spine disorder.

In conclusion, the Board finds that the weight of the evidence is against the claim of service connection for a lumbar spine disorder, to include as secondary to service-connected residuals of a left foot fracture.  In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Increased Ratings for Sarcoidosis

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran filed his current claim for an increased rating in October 2007 and, in the August 2008 rating decision currently on appeal, the RO continued the Veteran's noncompensable disability rating under 38 C.F.R. § 4.97, Diagnostic Code 6846.

Pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6846, a noncompensable rating for sarcoidosis applies where there is chronic hilar adenopathy or stable lung infiltrates without symptoms or physiologic impairment.  A 30 percent rating applies where there is pulmonary involvement with persistent symptoms requiring chronic low dose (maintenance) or intermittent corticosteroids.  A 60 percent rating applies where there is pulmonary involvement requiring systemic high dose (therapeutic) corticosteroids for control.  A 100 percent rating applies where there is cor pulmonale, or; cardiac involvement with congestive heart failure, or; progressive pulmonary disease with fever, night sweats, and weight loss despite treatment.  38 C.F.R. § 4.97, DC 6846.  Alternatively, sarcoidosis may be rated as the active disease or residuals of chronic bronchitis (DC 6600), and extra-pulmonary involvement may be rated under the specific body system involved.  Id.

The Veteran contends in his December 2009 substantive appeal that due to his sarcoidosis, "I couldn't keep a job and was always sick.  I was told by Capt. Roudolph who was my doctor that the sarcoidosis causes my heart to palpate and that is another factor to why I should be compensated."  In March 2010 and October 2012, the Veteran's representative asserted that a compensable rating is warranted based on shortness of breath, chest pain, heart palpations, cough, and phlegm.

The Veteran testified at his February 2013 Board hearing that he has been taking steroids prescribed by VA for his sarcoidosis since 1995 or 1996.  See February 2013 transcript at pp. 25-26.  He specified that he has used an inhaler daily since his separation from service (in July 1973) and also takes pills for his sarcoidosis.  Id., p. 32.  At his August 2011 Board hearing, the Veteran testified that his sarcoidosis results in pneumonia.  See August 2011 transcript at pp. 22-23.

After reviewing all of the clinical evidence and subjective complaints, the Board finds that the preponderance of the evidence shows that a noncompensable rating is warranted from October 16, 2007 to November 28, 2011, and as of February 9, 2012.  A 30 percent rating is warranted from November 29, 2011 to February 8, 2012.

Specifically, the Veteran filed his claim for a compensable rating for his sarcoidosis on October 16, 2007.  There is no evidence of prescribed corticosteroid use at that time.  In May 2010, a VA clinician found, "Sarcoidosis-Stable.  Would continue to monitor with PFT's only at this time."  This further suggests that the Veteran was not prescribed corticosteroids at that time.

On November 29, 2011, the Veteran reported that he had previously been prescribed Asmanex, but never took it because he did not trust it or know how to use it; his treating VA clinician recommended that the Veteran "Restart asmanex bid - educated on proper use of maintenance medication."  See Virtual VA treatment records, printed on April 9, 2012, at pp. 141-143.  The Board acknowledges that Asmanex is a corticosteroid.

On February 9, 2012, a treating VA physician wrote that a computed tomography (CT) scan of the Veteran's chest showed that he had "No active pulmonary disease."  The VA physician further found that the Veteran had a "diagnosis of sarcoidosis, not on any treatment for it at this time."  Similarly, in June 2012 another VA physician found that the Veteran's "sarcoid [is] currently stable on no medications."  Likewise, in a July 2015 VA examination report, the examiner determined that the Veteran does not have any findings, signs, or symptoms attributable to his sarcoidosis.  The July 2015 VA examiner further found that the Veteran "is not on steroids and has not received any oral or inhaled steroids since above noted date."

The Board finds that the VA treatment and examination reports described above, which include clinical findings based on CT scans and other objective tests and treatment for the Veteran's sarcoidosis, outweigh his testimony that he has been taking corticosteroids throughout the appeal and has additional symptomatology resulting from his sarcoidosis.  Buczynski v. Shinseki, 24 Vet.App. 221, 224 (2011) (noting that where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist).  To the extent that the Veteran's statements conflict with his documented VA treatment records, the Board finds that those statements lack credibility.

The Board further finds that a rating in excess of 30 percent is not warranted at any time during the appellate period because the Veteran has not shown pulmonary involvement requiring systemic high dose (therapeutic) corticosteroids for control, cor pulmonale, or; cardiac involvement with congestive heart failure, or; progressive pulmonary disease with fever, night sweats, and weight loss despite treatment.  38 C.F.R. § 4.97, Diagnostic Code 6846.

Consequently, from October 16, 2007 to November 28, 2011, and as of February 9, 2012, the benefit of the doubt is not for application because the preponderance of the evidence is against the claim, and entitlement to a compensable evaluation is not warranted.  From November 29, 2011 to February 8, 2012, a 30 percent rating for persistent symptoms requiring maintenance use of corticosteroids is warranted.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Here, the most probative evidence of record-the competent and credible objective findings of the VA examination and treatment reports-show that the Veteran's sarcoidosis symptoms, when present, were contemplated by the need for maintenance therapy.  Consequently, the Board finds that referral for consideration of an extraschedular rating is not warranted.

Finally, the Court has held that a total disability rating based on individual unemployability (TDIU) is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Here, the July 2015 VA examiner opined that the Veteran's sarcoidosis does not impact his ability to work, and this opinion based on objective examination is more credible than the Veteran's unsupported statement to the contrary.  Thus, TDIU is not warranted.


ORDER

Service connection for a lumbar spine disorder is denied.

From October 16, 2007 to November 28, 2011, and as of February 9, 2012, a compensable evaluation for sarcoidosis is denied.

Subject to the law and regulations governing payment of monetary benefits, from November 29, 2011 to February 8, 2012, a 30 percent rating, and no higher, for sarcoidosis is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals









Department of Veterans Affairs


